DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3, 5-7, 9-23, 74 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest reference is Pandolfi (US 2019/0250785) which discloses a particle detection system (180) comprising: an inlet (i.e., sampling port 123) for receiving a particle-containing fluid (i.e., air sampling) (par. [0083]); a sampling region (i.e., sample analyzer 109) for detecting particles (par. [0083]), the sampling region (109) in fluid communication with the inlet (123); an outlet for discharging the fluid (par. [0045] and [0067]), the outlet in fluid communication with the sampling region (109); a housing
(121) at least partially enclosing the sampling region (109), wherein the housing (121) includes an exterior (figure 8); and a touchscreen (127) disposed in the housing
(121), the touchscreen (127) providing a user interface with the device (par. [0011],
[0015] and [0017)). However, Pandolfi fails to “a first antimicrobial surface wherein the first antimicrobial surface comprises an outer layer deposited on a stainless steel base layer, the outer layer comprising an antimicrobial component; wherein the housing comprises a molded polymer substrate supporting the stainless steel base layer”.
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 20 and 74.
wherein the housing comprises a molded polymer substrate supporting the stainless steel base layer”, in combination with the rest of the limitations of claims 1, 20 and 74.
Claims 3, 5-7, 9-19, 21-23 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  November 2, 2021